Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 04 April 2020. Claim 1 was amended. Claims 1, 3-11, and 14-21 are currently pending and have been examined. The rejection below is a second non-final rejection which has been made based on different prior art from the previous non-final rejection.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the imaging study" in line 13.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is refers to the “current imaging study” (as recited through the rest of the claims) or a different imaging study. For the purposes of examination, the element will be interpreted as “the current imaging study.” Appropriate correction is required. Claims 3-10 inherit this deficiency.
Claim 3 recites in line 2 that the imaging study is assigned to a user having a lowest expected net gain. However, in claim 1 (to which claim 3 depends) the study is assigned to the user with the highest expected net gain. It is unclear if the system is assigning the study to two different users, or if the assigned user somehow has both the highest and the lowest net gain. Appropriate correction is required to clarify to whom the system is assigning the study.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 contains the limitation that the image study is assign to the user with the lowest expected net gain. This directly contradicts the newly amended claim 1 which states that the image study is assigned to the user with the highest net gain. Therefore, the claim is not further limited but changed to include a contradicting element. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, and 14-21 are rejected under 35 USC § 101
Claims 1, 3-11, and 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1, 11 and 21 recite:
retrieving, from a Picture Archiving and Communications System (PACS), a current imaging study to be read; 
determining … whether the current imaging study is for a patient whose lesion has been previously registered in a workflow tool; 
assigning … a rank for the current imaging study for each user available to read the current imaging study, based on both an expected utility gain for the current imaging study and a computed expected net gain based on whether each user utilizes the workflow tool; and 
assigning the imaging study to a user with the highest expected net gain.
Therefore, the claim as a whole is directed to “assigning imaging studies”, which is an abstract idea because it is a method of organizing human activity. “Assigning imaging studies” is considered to be a method of organizing human activity because it is an example of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The present claims recite a method for managing 
This judicial exception is not integrated into a practical application. In particular, claims 1, 11, and 21 recite the following additional element(s):
a patient profiling sub-processor;
an assignment sub-processor; and
displaying, on a graphical user interface, both assignment rankings and the computed expected net gain for each user.
Claim 11 and 21 further recite the following additional elements:
a non-transitory computer-readable storage medium; and
a processor to perform operations.
These additional elements amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional element(s) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1, 11, and 21 are directed to an abstract idea.
Claims 1, 11, and 21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool 
Dependent claim(s) 3-5 and 8-9 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claim(s) 6-7 and 10 further recite the additional elements amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Merely reciting the use of a general purpose computer or computer function does not integrate the abstract idea into a practical application, nor does it make the claims amount to significantly more than the judicial exception (see MPEP 2106.05(f)).  Accordingly, claims 6-7 and 10 are ineligible.
Claim(s) 14-20 are parallel in nature to claim(s) 3-10. Accordingly claim(s) 14-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11, and 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koff (U.S. 2012/0243754).
Regarding claim 1, Koff discloses a method for assigning an imaging study to be read by a plurality of users, comprising:
retrieving, from a Picture Archiving and Communications System (PACS), a current imaging study to be read (See Koff [0035] the images are retrieved from a PACS.); 
determining, with a patient profiling sub-processor, whether the current imaging study is for a patient whose lesion has been previously registered in a workflow tool (See Koff [0059] When a new study arrives that is of a previous patient, as indicated in the study available message the study distribution module matches the patient ID to previous studies. Therefore, the system can determine if a current image study is for a patient that was previously reviewed with the system.); 
assigning, with an assignment sub-processor, a rank for the current imaging study for each user available to read the current imaging study (See Koff [0029] image readers are , based on both an expected utility gain for the current imaging study (See Koff [0050] the study distribution module assigns complexities to the study, sums the complexities and compares the amount of work assigned to each image reader. The complexities are derived from a combination of study fee revenue and estimated time to complete the study. An individual study's complexities may also be based on information derived from the received study, study description, study modality, and the body part that has been imaged in the study. These complexities are understood to meet the broadest reasonable interpretation of “an expected utility gain.”) and a computed expected net gain based on whether each user utilizes the workflow tool (See Koff [0056] if the study is a high priority, the workload distribution engine determines if the "hot seat" image readers are available to analyze and interpret the study. A hot seat image reader is an image reader who was the earliest to subscribe to coverage in the supply and demand planning module for a specific image producer and who is logged into the service at the time that a priority study is received. Whether the user is online meets the broadest reasonable interpretation of “whether each user utilizes the workflow tool.” [0050] further, an individual study's complexities may also be based on information derived from the received study, study description, study modality, and the body part that has been imaged in the study. Therefore, the net ;
displaying, on a graphical user interface, both assignment rankings and the computed expected net gain for each user (See Koff [0060] The system can load an image reader list. [0062] The workload distribution engine reorders the accredited image reader list in descending order of outstanding workload complexity. [0046] The system can display assignment history.); and 
assigning the current imaging study to a user with the highest expected net gain (See Koff [0063] the workload distribution engine assigns the study to the image reader at the top of the list.).

Regarding claim 3, Koff discloses the method of claim 1 as discussed above. Koff further discloses a method, comprising:
assigning the current imaging study to a user having a lowest expected net gain (See Koff [0063] the workload distribution engine assigns the image reader with the least adjusted outstanding complexity that is within the outstanding complexity threshold.).

Regarding claim 4, Koff discloses the method of claim 1 as discussed above. Koff further discloses a method, comprising:
determining whether the current imaging study is a follow-up to a prior imaging study (See Koff [0059] When a new study arrives that is of a previous patient, as indicated in the study available message the study distribution module matches the patient ID to ; 
determining whether a user who read the prior imaging study is available to read the current imaging study (See Koff [0059] a reservation may be made in automatically by the study distribution module that any future image studies of that patient, within a defined time period should be sent to that image reader regardless of whether the image reader's thresholds have been met.); and 
assigning the current imaging study to the user who read the prior imaging study (See Koff [0059] “When a new study arrives that is of a previous patient, as indicated in the study available message the study distribution module matches the patient ID to previous studies and routes the new study to the image reader listed in the previous study.).

Regarding claim 5, Koff discloses the method of claim 4 as discussed above. Koff further discloses a method, wherein determining whether the current imaging study is the follow-up to the prior imaging study further includes:
identifying a modality and an anatomy of the current imaging study; and matching the identified modality and anatomy to a modality and anatomy of the prior imaging study (See Koff [0050] “An individual study's complexities may also be based on information derived from the received study, study description, study modality, and the body part that has been imaged in the study.” Therefore the system can determine the images .

Regarding claim 6, Koff discloses the method of claim 1 as discussed above. Koff further discloses a method, comprising:
storing a profile of each user to a database, the profile for each user including information regarding all prior imaging studies read by each user (See Koff [0029] system includes an image reader profile. [0033] “image reader profile 108 that includes such information as the image reader's full name, contact details, skills and volume information.” [0026] the system can record histories for the studies including which medical specialist worked on the study.).

Regarding claim 7, Koff discloses the method of claim 6 as discussed above. Koff further discloses a method, comprising:
storing, to the database, a profile for each patient, the profile for each user including information regarding prior imaging studies for each patient (See Koff [0059] the system can match the patient ID of the studies to previous studies. Therefore, the system must save information on each patient’s past studies in order to perform this match.).

Regarding claim 8
calculating the computed expected net gain is using constants that estimate a penalty and a gain for each lesion imaged by the current imaging study (See Koff [0063] if there are rules, these are applied to the list of users (the assignment and ranking). [0050] “An individual study's complexities may also be based on information derived from the received study, study description, study modality, and the body part that has been imaged in the study.” The study description and body part imaged is understood to include the lesion. Therefore the system can apply rules to the (including penalties and gains) based on what is imaged.).

Regarding claim 9, Koff discloses the method of claim 1 as discussed above. Koff further discloses a method, wherein:
an availability of each user is determined via one of (i) whether the user has finished reading a case within a predetermined period of time; (ii) whether the user is logged on to a clinical workstation; and (iii) whether the user is indicated as available in a schedule of a digital organizer (See Koff [0056] “who is logged into the service at the time that a priority study is received.” [0030] “The web UI 118 allows image reader to specify the time periods they are available to provide coverage”.).

Regarding claim 10, Koff discloses the method of claim 1 as discussed above. Koff further discloses a method, wherein:
the workflow tool is a system in which meta-data is added to the imaging study (See Koff [0033] each study has attributes such as a unique study identifier, study data such .

Regarding claim 11, Koff discloses a system for assigning an imaging study to be read to a plurality of users, comprising:
a non-transitory computer readable storage medium storing an executable program; and a processor executing the executable program (See Koff [0013] “According to a further aspect there is provided a computer readable medium embodying a computer program for distributing an image study.”) to cause the processor to: 
retrieve, from a Picture Archiving and Communications System (PACS), a current imaging study to be read (See Koff [0035] the images are retrieved from a PACS.); 
determine, with a patient profiling sub-processor, whether the current imaging study is for a patient whose lesion has been previously registered in a workflow tool (See Koff [0059] When a new study arrives that is of a previous patient, as indicated in the study available message the study distribution module matches the patient ID to previous studies. Therefore, the system can determine if a current image study is for a patient that was previously reviewed with the system.); 
assign, with an assignment sub-processor, a rank for the current imaging study for each user available to read the current imaging study (See Koff [0029] image readers are , based on both an expected utility gain for the current imaging study (See Koff [0050] the study distribution module assigns complexities to the study, sums the complexities and compares the amount of work assigned to each image reader. The complexities are derived from a combination of study fee revenue and estimated time to complete the study. An individual study's complexities may also be based on information derived from the received study, study description, study modality, and the body part that has been imaged in the study. These complexities are understood to meet the broadest reasonable interpretation of “an expected utility gain.”), and a computed expected net gain based on whether each user utilizes the workflow tool (See Koff [0056] if the study is a high priority, the workload distribution engine determines if the "hot seat" image readers are available to analyze and interpret the study. A hot seat image reader is an image reader who was the earliest to subscribe to coverage in the supply and demand planning module for a specific image producer and who is logged into the service at the time that a priority study is received. Whether the user is online meets the broadest reasonable interpretation of “whether each user utilizes the workflow tool.” [0050] further, an individual study's complexities may also be based on information derived from the received study, study description, study modality, and the body part that has been imaged in the study. Therefore, the net ; and 
display, on a graphical user interface, assignment rankings and the computed expected net gain for each user (See Koff [0060] The system can load an image reader list. [0062] the workload distribution engine reorders the accredited image reader list in descending order of outstanding workload complexity. [0046] the system can display assignment history.).

Regarding claim 14, Koff discloses the system of claim 11 as discussed above. Koff further discloses a system, wherein the processor executes the executable program to cause the processor to:
assign the current imaging study to a user having a lowest expected net gain (See Koff [0063] the workload distribution engine assigns the image reader with the least adjusted outstanding complexity that is within the outstanding complexity threshold.).

Regarding claim 15, Koff discloses the system of claim 11 as discussed above. Koff further discloses a system, wherein the processor executes the executable program to cause the processor to:
determine whether the current imaging study is a follow-up to a prior imaging study (See Koff [0059] When a new study arrives that is of a previous patient, as indicated in the study available message the study distribution module matches the patient ID to ; 
determine whether a user who read the prior imaging study is available to read the current imaging study (See Koff [0059] a reservation may be made in automatically by the study distribution module that any future image studies of that patient, within a defined time period should be sent to that image reader regardless of whether the image reader's thresholds have been met.); and 
assign the current imaging study to the user who read the prior imaging study (See Koff [0059] “When a new study arrives that is of a previous patient, as indicated in the study available message the study distribution module matches the patient ID to previous studies and routes the new study to the image reader listed in the previous study.).

Regarding claim 16, Koff discloses the system of claim 15 as discussed above. Koff further discloses a system, wherein the processor is configured to execute the executable program to:
identify a modality and an anatomy of the current imaging study, and match the identified modality and anatomy to a modality and anatomy of the prior imaging study to determine whether the current imaging study is a follow-up to a prior imaging study includes (See Koff [0050] “An individual study's complexities may also be based on information derived from the received study, study description, study modality, and the body part that has been imaged in the study.” Therefore the system can determine the .

Regarding claim 17, Koff discloses the system of claim 11 as discussed above. Koff further discloses a system, comprising:
a database configured to store profiles for all users, a profile for each of the users including information regarding all prior imaging studies read by each user and profiles for all patients (See Koff [0029] system includes an image reader profile. [0033] “image reader profile 108 that includes such information as the image reader's full name, contact details, skills and volume information.” [0026] the system can record histories for the studies including which medical specialist worked on the study.), a profile of each of the patients including information regarding all imaging studies of each patient (See Koff [0059] the system can match the patient ID of the studies to previous studies. Therefore, the system must save information on each patient’s past studies in order to perform this match.).

Regarding claim 18, Koff discloses the system of claim 11 as discussed above. Koff further discloses a system, wherein the processor is configured to execute the executable program to:
compute the expected net gain using constants that estimate a penalty and a gain for each lesion imaged by the current imaging study (See Koff [0063] if there are rules, these are applied to the list of users (the assignment and ranking). [0050] “An individual .

Regarding claim 19, Koff discloses the system of claim 11 as discussed above. Koff further discloses a system, wherein the processor is configured to execute the executable program to:
determine an availability of each user via one of (i) whether the user has finished reading a case within a predetermined period of time; (ii) whether the user is logged on to a clinical workstation; and (iii) whether the user is indicated as available in a schedule of a digital organizer (See Koff [0056] “who is logged into the service at the time that a priority study is received.” [0030] “The web UI 118 allows image reader to specify the time periods they are available to provide coverage”.).

Regarding claim 20, Koff discloses the system of claim 11 as discussed above. Koff further discloses a system, wherein:
the workflow tool is a notation system in which meta-data is added to the imaging study (See Koff [0033] each study has attributes such as a unique study identifier, study data such as image producer ID, patient information, modality, study time and study description and workflow data such as indication to be interpreted (work item), status .

Regarding claim 21, Koff discloses a non-transitory computer-readable storage medium including:
a set of instructions executable by a processor, the set of instructions, when executed by the processor, causing the processor to perform operations (See Koff [0013] “According to a further aspect there is provided a computer readable medium embodying a computer program for distributing an image study.”), comprising: 
retrieving, from a Picture Archiving and Communications System (PACS), a current imaging study to be read (See Koff [0035] the images are retrieved from a PACS.); 
determining, with a patient profiling sub-processor, whether the current imaging study is for a patient whose lesion has been previously registered in a workflow tool (See Koff [0059] When a new study arrives that is of a previous patient, as indicated in the study available message the study distribution module matches the patient ID to previous studies. Therefore, the system can determine if a current image study is for a patient that was previously reviewed with the system.); 
assigning, with an assignment sub-processor, a rank for the current imaging study to each user (See Koff [0029] image readers are ranked by expected capacity of work. [0038]the study profiling rules engine is able to determine if a particular study may be routed, what the priority (i.e. “rank”) of the study should be and if the study should be  based on a computed expected net gain for each user available to read the current imaging study (See Koff [0056] if the study is a high priority, the workload distribution engine determines if the "hot seat" image readers are available to analyze and interpret the study. A hot seat image reader is an image reader who was the earliest to subscribe to coverage in the supply and demand planning module for a specific image producer and who is logged into the service at the time that a priority study is received. Whether the user is online meets the broadest reasonable interpretation of “whether each user utilizes the workflow tool.” [0050] further, an individual study's complexities may also be based on information derived from the received study, study description, study modality, and the body part that has been imaged in the study. Therefore, the net gain can be based on information about the patient as well (see applicants originally filed specification [0015]).), an expected utility gain for the current imaging study (See Koff [0050] the study distribution module assigns complexities to the study, sums the complexities and compares the amount of work assigned to each image reader. The complexities are derived from a combination of study fee revenue and estimated time to complete the study. An individual study's complexities may also be based on information derived from the received study, study description, study modality, and the body part that has been imaged in the study. These complexities are understood to meet the broadest reasonable interpretation of “an expected utility gain.”), and a computed expected net gain based on whether each user utilizes the workflow tool (See Koff [0056] if the study is a high priority, the workload distribution engine determines if ; and 
display, on a graphical user interface, assignment rankings and the computed expected net gain for each user (See Koff [0060] The system can load an image reader list. [0062] the workload distribution engine reorders the accredited image reader list in descending order of outstanding workload complexity. [0046] the system can display assignment history.).


Response to Arguments
Applicant's arguments filed 09 April 2020, with respect to the 35 U.S.C. 101 rejection of the claims, have been fully considered but they are not persuasive. Applicant argues that the claims cannot be performed in the mind because they include the use of a Picture Archiving and Communications System (PACS). This is not persuasive because the claims are not directed to a mental process but to a method of organizing human activity. This type of abstract idea does not take into account whether the abstract idea can be performed solely in the human mind or not. Applicant further argues that the claims are directed to a practical application. This is not persuasive because there are no additional elements in the claims that amount to more than merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). There must be more than this for there to be considered a practical application. Accordingly, the claims are directed towards ineligible subject matter.

Applicant’s arguments with respect to the 35 U.S.C. 102 rejection of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wood-Salomon (U.S. 2013/0132104) and Backhaus (U.S. 2006/0195339) are both directed to methods and systems for assigning medical image studies to reviewers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626